Fourth Court of Appeals
                                      San Antonio, Texas
                                           November 3, 2021

                                          No. 04-21-00477-CV

                        IN RE CINCINNATI INSURANCE COMPANY,

                                   Original Mandamus Proceeding 1

                                             ORDER
Sitting:        Luz Elena D. Chapa, Justice
                Beth Watkins, Justice
                Liza A. Rodriguez, Justice

     On November 2, 2021, Cincinnati Insurance Company filed a petition for a writ of
mandamus and a motion for temporary relief.

        The court is of the opinion the petition for a writ of mandamus raises a serious question
requiring further consideration. We therefore order respondent and the real party in interest may
file responses to the petition in this court no later than November 15, 2021. The court
specifically requests responses to the arguments made in sections III B, C, and D of the petition.

       We further grant the motion for temporary relief and order all proceedings, including
discovery, in cause number 18-10-36490-MCV-A, pending in the 293rd Judicial District Court
of Maverick County, Texas, stayed pending final disposition of the petition for a writ of
mandamus. See TEX. R. APP. P. 52.10.

It is so ORDERED on November 3, 2021.

                                                                          PER CURIAM

ATTESTED TO: _______________________________
                 MICHAEL A. CRUZ,
                 Clerk of Court




1
 This proceeding arises out of Cause No. 18-10-36490-MCA-A, styled Ronnie Villanueva v. Juan Fernandez;
Robert Verduzco and the Cincinnati Insurance Company, pending in the 293rd Judicial District Court, Maverick
County, Texas, the Honorable Maribel Flores, presiding.